         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 1 of 27 Page ID #:1




 1
     POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
 3   Los Angeles, CA 90024
     Telephone: (818) 532-6499
 4   E-mail: jpafiti@pomlaw.com
 5
     Attorney for Plaintiff
 6
 7                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                                )
 9   MOHAMAD AL LABADE,                         )
     Individually and On Behalf of All          )
10
     Others Similarly Situated,                 ) Case No.
11                                              )
                                                )
12                                 Plaintiff,   )
                                                ) CLASS ACTION COMPLAINT
13                                              )
                         v.                     )
14                                              )
                                                ) JURY TRIAL DEMANDED
15   ACTIVISION BLIZZARD, INC.,                 )
     ROBERT A. KOTICK, SPENCER                  )
16                                              )
     NEUMANN, and COLLISTER                     )
17   JOHNSON,                                   )
                                                )
18                                              )
                                Defendants.     )
19
20                              CLASS ACTION COMPLAINT
21
           Plaintiff Mohamad Al Labade (“Plaintiff”), individually and on behalf of all other
22
     persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint
23
24   against Defendants, alleges the following based upon personal knowledge as to Plaintiff
25
     and Plaintiff’s own acts, and information and belief as to all other matters, based upon,
26
27   inter alia, the investigation conducted by and through Plaintiff’s attorneys, which
28
29
30
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 2 of 27 Page ID #:2



 1
     included, among other things, a review of the Defendants’ public documents, conference

 2   calls and announcements made by Defendants, United States Securities and Exchange
 3
     Commission (“SEC”) filings, wire and press releases published by and regarding
 4
 5   Activision Blizzard, Inc. (“Activision Blizzard” or the “Company”), analysts’ reports and
 6
     advisories about the Company, and information readily obtainable on the Internet.
 7
     Plaintiff believes that substantial evidentiary support will exist for the allegations set forth
 8
 9   herein after a reasonable opportunity for discovery.
10
                                    NATURE OF THE ACTION
11
12         1.     This is a federal securities class action on behalf of a class consisting of all
13   persons other than Defendants who purchased or otherwise acquired Activision Blizzard
14
     securities between August 2, 2018 and January 10, 2019, both dates inclusive (the “Class
15
16   Period”), seeking to recover damages caused by Defendants’ violations of the federal
17
     securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities
18
19   Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder,
20   against the Company and certain of its top officials.
21
           2.     Activision Blizzard develops and distributes content and services on video
22
23   game consoles, personal computers (PC), and mobile devices.                 The Company is
24
     headquartered in Santa Monica, California, and its common stock trades on the NASDAQ
25
26   Global Select Market (“NASDAQ”) under the ticker symbol “ATVI”.

27
28
29                                                  2
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 3 of 27 Page ID #:3



 1
           3.     On April 29, 2010, the Company announced its entry, through its wholly

 2   owned subsidiary Activision Publishing, Inc. (“Activision Publishing”), into an agreement
 3
     with Bungie, Inc. (“Bungie”), the developer of blockbuster game franchises including
 4
 5   Halo, Myth and Marathon.        The agreement with Bungie gave Activision Blizzard
 6
     exclusive rights to publish and distribute video games developed by Bungie for the next
 7
     ten years.
 8
 9         4.     The partnership between Activision Blizzard and Bungie yielded the
10
     commercially successful Destiny franchise, a series of science fiction-themed video
11
12   games. In September 2014, Activision Blizzard released Destiny, the first installment in
13   the franchise, developed by Bungie. Activision Blizzard announced that the Company
14
     sold $500 million of Destiny into retail stores and first parties worldwide on the first day
15
16   of its release, making the game the largest video game franchise launch in history at that
17
     time. Over the following two years, Bungie developed and Activision Blizzard released
18
19   four expansions for Destiny. In September 2017, Activision Blizzard released a full

20   sequel, Destiny 2. On September 15, 2017, Activision Blizzard announced that Destiny 2
21
     had “surpassed the original’s records for engagement and digital sales in launch week.”
22
23   To date, Bungie has developed and Activision Blizzard has released three expansions for
24
     Destiny 2.
25
26         5.     Throughout the Class Period, Defendants made materially false and

27   misleading statements regarding the Company’s business, operational and compliance
28
29                                                3
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 4 of 27 Page ID #:4



 1
     policies. Specifically, Defendants made false and/or misleading statements and/or failed

 2   to disclose that: (i) the termination of Activision Blizzard and Bungie’s partnership, giving
 3
     Bungie full publishing rights and responsibilities for the Destiny franchise, was imminent;
 4
 5   (ii) the termination of the two companies’ relationship would foreseeably have a
 6
     significant negative impact on Activision Blizzard’s revenues; and (iii) as a result,
 7
     Activision Blizzard’s public statements were materially false and misleading at all relevant
 8
 9   times.
10
              6.    On January 10, 2019, Activision Blizzard and Bungie announced the end of
11
12   their business relationship. In a post on its website entitled “Our Destiny”, Bungie stated,
13   in relevant part:
14
              We have enjoyed a successful eight-year run and would like to thank
15
              Activision for their partnership on Destiny. Looking ahead, we’re excited to
16            announce plans for Activision to transfer publishing rights for Destiny to
17
              Bungie. With our remarkable Destiny community, we are ready to publish
              on our own, while Activision will increase their focus on owned IP projects.
18
19            The planned transition process is already underway in its early stages, with
              Bungie and Activision both committed to making sure the handoff is as
20            seamless as possible.
21
     (Emphasis added.)
22
23            7.    That same day, in an SEC filing, Activision Blizzard stated that Bungie
24
     “would assume full publishing rights and responsibilities for the Destiny franchise. Going
25
26   forward, Bungie will own and develop the franchise.”

27
28
29                                                 4
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 5 of 27 Page ID #:5



 1
           8.     Following these announcements, the Company’s stock price fell $4.81 per

 2   share, or 9.37%, to close at $46.54 on January 11, 2019.
 3
           9.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
 4
 5   decline in the market value of the Company’s securities, Plaintiff and other Class members
 6
     have suffered significant losses and damages.
 7
                                  JURISDICTION AND VENUE
 8
 9         10.    The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of
10
     the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder
11
12   by the SEC (17 C.F.R. §240.10b-5).
13         11.    This Court has jurisdiction over the subject matter of this action pursuant to
14
     28 U.S.C. §§ 1331 and Section 27 of the Exchange Act.
15
16         12.    Venue is proper in this Judicial District pursuant to §27 of the Exchange Act
17
     (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as Activision Blizzard’s principal executive
18
19   offices are located within this Judicial District.

20         13.    In connection with the acts, conduct and other wrongs alleged in this
21
     Complaint, Defendants, directly or indirectly, used the means and instrumentalities of
22
23   interstate commerce, including but not limited to, the United States mail, interstate
24
     telephone communications and the facilities of the national securities exchange.
25
26
27
28
29                                                  5
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 6 of 27 Page ID #:6



 1
                                              PARTIES

 2         14.    Plaintiff, as set forth in the attached Certification, acquired Activision
 3
     Blizzard’s securities at artificially inflated prices during the Class Period and was damaged
 4
 5   upon the revelation of the alleged corrective disclosures.
 6
           15.    Defendant Activision Blizzard is a Delaware corporation with principal
 7
     executive offices located at 3100 Ocean Park Boulevard, Santa Monica, California 90405.
 8
 9   Activision Blizzard’s common stock trades on the NASDAQ under the ticker symbol
10
     “ATVI”.
11
12         16.    Defendant Robert A. Kotick (“Kotick”) served at all relevant times as the
13   Company’s Chief Executive Officer (“CEO”) and Director.
14
           17.    Defendant Spencer Neumann served at all relevant times as the Company’s
15
16   Chief Financial Officer (“CFO”).
17
           18.    Defendant Collister Johnson (“Johnson”) served at all relevant times as
18
19   President and Chief Operating Officer (“COO”) of Activision Blizzard.

20         19.    The Defendants referenced above in ¶¶ 16-18 are sometimes referred to
21
     herein collectively as the “Individual Defendants.”
22
23         20.    The Individual Defendants possessed the power and authority to control the
24
     contents of Activision Blizzard’s SEC filings, press releases, and other market
25
26   communications. The Individual Defendants were provided with copies of the Company’s

27   SEC filings and press releases alleged herein to be misleading prior to or shortly after their
28
29                                                 6
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 7 of 27 Page ID #:7



 1
     issuance and had the ability and opportunity to prevent their issuance or to cause them to

 2   be corrected. Because of their positions with the Company, and their access to material
 3
     information available to them but not to the public, the Individual Defendants knew that
 4
 5   the adverse facts specified herein had not been disclosed to and were being concealed from
 6
     the public, and that the positive representations being made were then materially false and
 7
     misleading. The Individual Defendants are liable for the false statements and omissions
 8
 9   pleaded herein.
10
                               SUBSTANTIVE ALLEGATIONS
11
12                                         Background
13         21.    Activision Blizzard develops and distributes content and services on video
14
     game consoles, personal computers (PC), and mobile devices. The Company was formed
15
16   in July 2008 as the result of a merger between Activision, Inc. and Vivendi Games, the
17
     holding company for the video game studio Blizzard Entertainment.
18
19         22.    Activision Blizzard is headquartered in Santa Monica, California.         The
20   Company’s common stock trades on the NASDAQ under the ticker symbol “ATVI”.
21
           23.    On April 29, 2010, the Company announced its entry, through its wholly
22
23   owned subsidiary Activision Publishing, into an agreement with Bungie, the developer of
24
     blockbuster game franchises including Halo, Myth and Marathon. The agreement with
25
26   Bungie gave Activision Blizzard exclusive rights to publish and distribute video games

27   developed by Bungie for the next ten years.
28
29                                                 7
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 8 of 27 Page ID #:8



 1
           24.    The partnership between Activision Blizzard and Bungee yielded the

 2   commercially successful Destiny franchise, a series of science fiction-themed video
 3
     games. In September 2014, Activision Blizzard released Destiny, the first installment in
 4
 5   the franchise, developed by Bungie. Activision Blizzard announced that the Company
 6
     sold $500 million of Destiny into retail stores and first parties worldwide on the first day
 7
     of its release, making the game the largest video game franchise launch in history at that
 8
 9   time. Over the following two years, Bungie developed and Activision Blizzard released
10
     four expansions for Destiny. In September 2017, Activision Blizzard released a full
11
12   sequel, Destiny 2. On September 15, 2017, Activision Blizzard announced that Destiny 2
13   had “surpassed the original’s records for engagement and digital sales in launch week.”
14
     To date, Bungie has developed and Activision Blizzard has released three expansions for
15
16   Destiny 2.
17
         Materially False and Misleading Statements Issued During the Class Period
18
19         25.    The Class Period begins on August 2, 2018, when Activision Blizzard issued

20   a press release announcing the Company’s financial and operating results for the second
21
     quarter of 2018 (the “Q2 2018 8-K”). In the Q2 2018 8-K, Activision Blizzard touted
22
23   successful user engagement metrics for the Destiny franchise, stating, in relevant part:
24
           During the quarter, Destiny 2 released its second expansion, Warmind, with
25         higher attach rates than Destiny 1’s second expansion, and Destiny 2
26         [Monthly Active Users] grew quarter-over-quarter.

27
28
29                                                8
30
31
         Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 9 of 27 Page ID #:9



 1
           26.    On August 2, 2018, Activision Blizzard also filed a quarterly report on Form

 2   10-Q with the SEC for the quarter ended June 30, 2018 (the “Q2 2018 10-Q”). The Q2
 3
     2018 10-Q listed Destiny among the Company’s “key product franchises”, and informed
 4
 5   investors that “[w]e have . . . established a long-term alliance with Bungie to publish its
 6
     game universe, Destiny.”
 7
           27.    The Q2 2018 10-Q contained signed certifications pursuant to the Sarbanes-
 8
 9   Oxley Act of 2002 (“SOX”) by Defendants Kotick and Neumann, stating that “[t]he
10
     information contained in the [Q2 2018 10-Q] fairly presents, in all material respects, the
11
12   financial condition and results of operations of the Company.”
13         28.    On August 2, 2018, Activision Blizzard also held its Q2 2018 Earnings Call.
14
     On that call, Defendant Johnson state in relevant part:
15
16         Turning to Destiny, Bungie and Activision continue to make updates in
17
           engaging content for Destiny’s fans. Destiny 2’s second expansion,
           Warmind, was released in Q2 with a higher attach rate than Destiny 1’s
18         second expansion, and Destiny 2 monthly active users grew quarter-over-
19         quarter.

20         Now the next big step in the franchise is Forsaken, the major expansion
21         coming out in September. We think this release will drive strong community
           engagement, particularly around the innovation in Gambit, a new competitive
22
           co-op mode which we think could be transformative for the way people play
23         in first-person action games.
24
           29.    After Defendant Johnson finished his prepared remarks, an analyst pressed
25
26   him for “an update on the Destiny franchise and just your expectations for the major

27   expansion this fall”:
28
29                                                9
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 10 of 27 Page ID #:10



 1
           Collister Johnson - Activision Blizzard, Inc.

 2         . . . As you’ll remember, we’ve talked a lot about listening to the Destiny
 3         community to provide a deeper ongoing experience, more engaging moment
           to moment gameplay and a series of updates with better rewards in the
 4         ongoing live game. And the team at Bungie and the team here at Activision
 5         have made a lot of strides in doing that, particularly the last two quarters,
           with the ongoing improvements to the end game and the overall gameplay
 6
           experience.
 7
           But in particular, with the Warmind expansion in May, that really showed us
 8
           the ability to evolve the game and regrow engagement and regrow users. And
 9         now, that community, that’s the most positive place since Destiny 2 launched
10         last September. And so, now we have this big step with the launch of
           Forsaken which happens next month.
11
12         The encouraging part is players have had a great response so far with
           engagement online around the content announcement, hands-on gameplay of
13         E3, which honestly led to the highest social sentiment we’ve seen in three
14         years of E3; and a lot of excitement around Gambit, which brings this whole
           new way to play that’s both cooperative and competitive between teams. And
15
           we really do think it could be transformative.
16
17
           So we feel good about the content to come and the engagement we’ve seen
           in the community overall, and we feel really good about what Forsaken would
18         do to build on that momentum. So we’re excited for it, and we’re in that
19         countdown period now to put it in the hands of our fans.
20   (Emphasis added.)
21
           30.   On September 4, 2018, the Company issued a press release announcing the
22
23   worldwide release of its Destiny 2 expansion, Forsaken. The press release teased investors
24
     and gamers alike of “plenty of surprises in store in the weeks and months ahead, and we
25
26   have been working all year with our community to make sure Forsaken will meet their

27   expectations.”
28
29                                              10
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 11 of 27 Page ID #:11



 1
           31.    On November 8, 2018, Activision Blizzard issued a press release announcing

 2   its financial and operating results for the quarter ended September 30, 2018 (the “Q3 2018
 3
     8-K”). In the Q3 2018 8-K, Activision Blizzard again touted successful user engagement
 4
 5   metrics for the Destiny franchise, stating, in relevant part, that “Destiny MAUs grew
 6
     quarter-over-quarter and year-over-year, driven by the launch of Forsaken and reach
 7
     initiatives for the base game.”
 8
 9         32.    On November 8, 2018, Activision Blizzard also filed a quarterly report with
10
     the SEC on Form 10-Q (the “Q3 2018 10-Q”). Again, the Q3 2018 10-Q listed Destiny
11
12   among the Company’s “key product franchises”, and informed investors that “[w]e have .
13   . . established a long-term alliance with Bungie to publish its game universe, Destiny.”
14
           33.    The Q3 2018 10-Q contained signed certifications pursuant to SOX by
15
16   Defendants Kotick and Neumann, stating that “[t]he information contained in the [Q3
17
     2018 10-Q] fairly presents, in all material respects, the financial condition and results of
18
19   operations of the Company.”

20         34.    On November 8, 2018, Activision Blizzard also held its Q3 2018 Earnings
21
     Call. During the call, Defendant Johnson touted the Company’s growth in active monthly
22
23   users, “driven by Destiny’s expansion, Forsaken, and by new reach initiatives, which grew
24
     Destiny monthly active users quarter on quarter and year over year.” After acknowledging
25
26   that the release of the Destiny 2 expansion pack Forsaken “did not achieve [the

27
28
29                                               11
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 12 of 27 Page ID #:12



 1
     Company’s] commercial expectations”, Defendant Johnson stated that “there’s still work

 2   [for the Company] to do to fully reengage the core Destiny fan base.”
 3
            35.    When pressed specifically on the “health of the Destiny franchise” Defendant
 4
 5   Johnson failed to discuss any potential rift between the Company and Bungie which could
 6
     lead to a split of their partnership:
 7
            Drew Crum - Stifel, Nicolaus & Co., Inc.
 8
 9          . . . You touched on this a little bit, but maybe spend a little more time on
10          the health of the Destiny franchise and just what you’ve seen in terms of
            engagement post the Forsaken launch. Thanks.
11
12          Collister Johnson - Activision Blizzard, Inc.
            . . . I guess I’d start by reiterating that Forsaken is a high-quality expansion
13          of content into the universe. Honestly, it’s the highest-quality content we’ve
14          seen in the franchise to date. It really came out of Activision and Bungie
            working together to address community concerns post-Destiny 2 holistically.
15
            Talking to players, we knew it came from users really doing a fundamental
16          review of how to offer a deeper end-game, greater powers and greater
17
            rewards, and engage players who seemed to be really enjoying the content.
            In particular, it was very well received both by reviewers and by the
18          community, and has ongoing deepening engagement by those that are playing
19          it.

20          At BlizzCon, we announced that Destiny, the base game is free for two weeks,
21          meaning download it by November 18, and you get to keep the base game
            forever. We did that because we want the whole community loaded up and
22
            able to play it, but also because it’s a live game. And once you’re in it, with
23          the ongoing features and services and content, there’s really deep engagement
            that takes place. And part of it was also because we have not yet seen the full
24
            core reengage in Destiny, which has led to the underperformance against our
25          expectations to date. Some players we think are still in wait-and-see mode.
26          So when you’re in, you’re deeply engaged. If you’re not, we’re hoping now
            is the time to work and to bring players back in and to win them back.
27
28   (Emphasis added.)
29                                                12
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 13 of 27 Page ID #:13



 1
           36.    The statements referenced in ¶¶ 25-35 were materially false and misleading
 2
 3   because Defendants made false and/or misleading statements, as well as failed to disclose
 4   material adverse facts about the Company’s business, operational and compliance policies.
 5
     Specifically, Defendants made false and/or misleading statements and/or failed to disclose
 6
 7   that: (i) the termination of Activision Blizzard and Bungie’s partnership, giving Bungie
 8
     full publishing rights and responsibilities for the Destiny franchise, was imminent; (ii) the
 9
10   termination of the two companies’ relationship would foreseeably have a significant

11   negative impact on Activision Blizzard’s revenues; and (iii) as a result, Activision
12
     Blizzard’s public statements were materially false and misleading at all relevant times.
13
14                                 The Truth Begins To Emerge
15
           37.    On January 10, 2019, Activision Blizzard and Bungie announced the end of
16
17
     their business relationship. In a post on its website entitled “Our Destiny”, Bungie stated,

18   in relevant part:
19
           We have enjoyed a successful eight-year run and would like to thank
20         Activision for their partnership on Destiny. Looking ahead, we’re excited to
21         announce plans for Activision to transfer publishing rights for Destiny to
           Bungie. With our remarkable Destiny community, we are ready to publish on
22
           our own, while Activision will increase their focus on owned IP projects.
23
           The planned transition process is already underway in its early stages, with
24
           Bungie and Activision both committed to making sure the handoff is as
25         seamless as possible.
26
     (Emphasis added.)
27
28
29                                                13
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 14 of 27 Page ID #:14



 1
           38.    That same day, in an SEC filing, Activision Blizzard stated that Bungie

 2   “would assume full publishing rights and responsibilities for the Destiny franchise. Going
 3
     forward, Bungie will own and develop the franchise.”
 4
 5         39.    Following these announcements, the Company’s stock price fell $4.81 per
 6
     share, or 9.37%, to close at $46.54 on January 11, 2019.
 7
           40.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
 8
 9   decline in the market value of the Company’s securities, Plaintiff and other Class members
10
     have suffered significant losses and damages.
11
12                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
13         41.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
14
     Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
15
16   otherwise acquired Activision Blizzard securities during the Class Period (the “Class”);
17
     and were damaged upon the revelation of the alleged corrective disclosures. Excluded
18
19   from the Class are Defendants herein, the officers and directors of the Company, at all
20   relevant times, members of their immediate families and their legal representatives, heirs,
21
     successors or assigns and any entity in which Defendants have or had a controlling interest.
22
23         42.    The members of the Class are so numerous that joinder of all members is
24
     impracticable. Throughout the Class Period, Activision Blizzard securities were actively
25
26   traded on the NASDAQ. While the exact number of Class members is unknown to

27   Plaintiff at this time and can be ascertained only through appropriate discovery, Plaintiff
28
29                                               14
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 15 of 27 Page ID #:15



 1
     believes that there are hundreds or thousands of members in the proposed Class. Record

 2   owners and other members of the Class may be identified from records maintained by
 3
     Activision Blizzard or its transfer agent and may be notified of the pendency of this action
 4
 5   by mail, using the form of notice similar to that customarily used in securities class actions.
 6
           43.    Plaintiff’s claims are typical of the claims of the members of the Class as all
 7
     members of the Class are similarly affected by Defendants’ wrongful conduct in violation
 8
 9   of federal law that is complained of herein.
10
           44.    Plaintiff will fairly and adequately protect the interests of the members of the
11
12   Class and has retained counsel competent and experienced in class and securities litigation.
13   Plaintiff has no interests antagonistic to or in conflict with those of the Class.
14
           45.    Common questions of law and fact exist as to all members of the Class and
15
16   predominate over any questions solely affecting individual members of the Class. Among
17
     the questions of law and fact common to the Class are:
18
19                 whether the federal securities laws were violated by Defendants’ acts as
                    alleged herein;
20
21                 whether statements made by Defendants to the investing public during the
                    Class Period misrepresented material facts about the business, operations
22
                    and management of Activision Blizzard;
23
24                 whether the Individual Defendants caused Activision Blizzard to issue
                    false and misleading financial statements during the Class Period;
25
26                 whether Defendants acted knowingly or recklessly in issuing false and
                    misleading financial statements;
27
28                 whether the prices of Activision Blizzard securities during the Class
29                                           15
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 16 of 27 Page ID #:16



 1
                     Period were artificially inflated because of the Defendants’ conduct
                     complained of herein; and
 2
 3                 whether the members of the Class have sustained damages and, if so, what
                    is the proper measure of damages.
 4
 5         46.    A class action is superior to all other available methods for the fair and
 6
     efficient adjudication of this controversy since joinder of all members is impracticable.
 7
 8
     Furthermore, as the damages suffered by individual Class members may be relatively

 9   small, the expense and burden of individual litigation make it impossible for members of
10
     the Class to individually redress the wrongs done to them. There will be no difficulty in
11
12   the management of this action as a class action.
13
           47.    Plaintiff will rely, in part, upon the presumption of reliance established by the
14
     fraud-on-the-market doctrine in that:
15
16                 Defendants made public misrepresentations or failed to disclose material
17                  facts during the Class Period;
18                 the omissions and misrepresentations were material;
19
                   Activision Blizzard securities are traded in an efficient market;
20
21                 the Company’s shares were liquid and traded with moderate to heavy
22                  volume during the Class Period;
23                 the Company traded on the NASDAQ and was covered by multiple
24                  analysts;
25
                   the misrepresentations and omissions alleged would tend to induce a
26                  reasonable investor to misjudge the value of the Company’s securities;
27                  and

28
29                                                16
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 17 of 27 Page ID #:17



 1                 Plaintiff and members of the Class purchased, acquired and/or sold
                    Activision Blizzard securities between the time the Defendants failed to
 2                  disclose or misrepresented material facts and the time the true facts were
 3                  disclosed, without knowledge of the omitted or misrepresented facts.
 4         48.    Based upon the foregoing, Plaintiff and the members of the Class are entitled
 5
     to a presumption of reliance upon the integrity of the market.
 6
 7         49.    Alternatively, Plaintiff and the members of the Class are entitled to the
 8
     presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the
 9
10   State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted
11   material information in their Class Period statements in violation of a duty to disclose such
12
     information, as detailed above.
13
14                                            COUNT I
15
        (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
16                           Thereunder Against All Defendants)
17
           50.    Plaintiff repeats and reallege each and every allegation contained above as if
18
19   fully set forth herein.
20         51.    This Count is asserted against Defendants and is based upon Section 10(b) of
21
     the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
22
23         52.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy
24
     and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
25
26   transactions, practices and courses of business which operated as a fraud and deceit upon

27   Plaintiff and the other members of the Class; made various untrue statements of material
28
29                                                17
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 18 of 27 Page ID #:18



 1
     facts and omitted to state material facts necessary in order to make the statements made,

 2   in light of the circumstances under which they were made, not misleading; and employed
 3
     devices, schemes and artifices to defraud in connection with the purchase and sale of
 4
 5   securities. Such scheme was intended to, and, throughout the Class Period, did: (i)
 6
     deceive the investing public, including Plaintiff and other Class members, as alleged
 7
     herein; (ii) artificially inflate and maintain the market price of Activision Blizzard
 8
 9   securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise
10
     acquire Activision Blizzard securities and options at artificially inflated prices.       In
11
12   furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of
13   them, took the actions set forth herein.
14
           53.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each
15
16   of the Defendants participated directly or indirectly in the preparation and/or issuance of
17
     the quarterly and annual reports, SEC filings, press releases and other statements and
18
19   documents described above, including statements made to securities analysts and the

20   media that were designed to influence the market for Activision Blizzard securities. Such
21
     reports, filings, releases and statements were materially false and misleading in that they
22
23   failed to disclose material adverse information and misrepresented the truth about
24
     Activision Blizzard’s finances and business prospects.
25
26         54.     By virtue of their positions at Activision Blizzard , Defendants had actual

27   knowledge of the materially false and misleading statements and material omissions
28
29                                                18
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 19 of 27 Page ID #:19



 1
     alleged herein and intended thereby to deceive Plaintiff and the other members of the

 2   Class, or, in the alternative, Defendants acted with reckless disregard for the truth in that
 3
     they failed or refused to ascertain and disclose such facts as would reveal the materially
 4
 5   false and misleading nature of the statements made, although such facts were readily
 6
     available to Defendants. Said acts and omissions of Defendants were committed willfully
 7
     or with reckless disregard for the truth. In addition, each Defendant knew or recklessly
 8
 9   disregarded that material facts were being misrepresented or omitted as described above.
10
           55.    Information showing that Defendants acted knowingly or with reckless
11
12   disregard for the truth is peculiarly within Defendants’ knowledge and control. As the
13   senior managers and/or directors of Activision Blizzard, the Individual Defendants had
14
     knowledge of the details of Activision Blizzard’s internal affairs.
15
16         56.    The Individual Defendants are liable both directly and indirectly for the
17
     wrongs complained of herein. Because of their positions of control and authority, the
18
19   Individual Defendants were able to and did, directly or indirectly, control the content of

20   the statements of Activision Blizzard. As officers and/or directors of a publicly-held
21
     company, the Individual Defendants had a duty to disseminate timely, accurate, and
22
23   truthful information with respect to Activision Blizzard’s businesses, operations, future
24
     financial condition and future prospects.         As a result of the dissemination of the
25
26   aforementioned false and misleading reports, releases and public statements, the market

27   price of Activision Blizzard securities was artificially inflated throughout the Class Period.
28
29                                                19
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 20 of 27 Page ID #:20



 1
     In ignorance of the adverse facts concerning Activision Blizzard’s business and financial

 2   condition which were concealed by Defendants, Plaintiff and the other members of the
 3
     Class purchased or otherwise acquired Activision Blizzard securities at artificially inflated
 4
 5   prices and relied upon the price of the securities, the integrity of the market for the
 6
     securities and/or upon statements disseminated by Defendants, and were damaged thereby.
 7
           57.    During the Class Period, Activision Blizzard securities were traded on an
 8
 9   active and efficient market. Plaintiff and the other members of the Class, relying on the
10
     materially false and misleading statements described herein, which the Defendants made,
11
12   issued or caused to be disseminated, or relying upon the integrity of the market, purchased
13   or otherwise acquired shares of Activision Blizzard securities at prices artificially inflated
14
     by Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class
15
16   known the truth, they would not have purchased or otherwise acquired said securities, or
17
     would not have purchased or otherwise acquired them at the inflated prices that were paid.
18
19   At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value

20   of Activision Blizzard securities was substantially lower than the prices paid by Plaintiff
21
     and the other members of the Class. The market price of Activision Blizzard securities
22
23   declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff
24
     and Class members.
25
26
27
28
29                                                20
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 21 of 27 Page ID #:21



 1
           58.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

 2   directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
 3
     promulgated thereunder.
 4
 5         59.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
 6
     and the other members of the Class suffered damages in connection with their respective
 7
     purchases, acquisitions and sales of the Company’s securities during the Class Period,
 8
 9   upon the disclosure that the Company had been disseminating misrepresented financial
10
     statements to the investing public.
11
12                                           COUNT II
13         (Violations of Section 20(a) of the Exchange Act Against The Individual
14                                        Defendants)
15
           60.    Plaintiff repeats and reallege each and every allegation contained in the
16
17
     foregoing paragraphs as if fully set forth herein.

18         61.    During the Class Period, the Individual Defendants participated in the
19
     operation and management of Activision Blizzard, and conducted and participated,
20
21   directly and indirectly, in the conduct of Activision Blizzard’s business affairs. Because
22
     of their senior positions, they knew the adverse non-public information about Activision
23
     Blizzard’s misstatement of income and expenses and false financial statements.
24
25         62.    As officers and/or directors of a publicly owned company, the Individual
26
     Defendants had a duty to disseminate accurate and truthful information with respect to
27
28   Activision Blizzard’s financial condition and results of operations, and to correct promptly
29                                                21
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 22 of 27 Page ID #:22



 1
     any public statements issued by Activision Blizzard which had become materially false or

 2   misleading.
 3
           63.     Because of their positions of control and authority as senior officers, the
 4
 5   Individual Defendants were able to, and did, control the contents of the various reports,
 6
     press releases and public filings which Activision Blizzard disseminated in the
 7
     marketplace during the Class Period concerning Activision Blizzard’s results of
 8
 9   operations. Throughout the Class Period, the Individual Defendants exercised their power
10
     and authority to cause Activision Blizzard to engage in the wrongful acts complained of
11
12   herein. The Individual Defendants therefore, were “controlling persons” of Activision
13   Blizzard within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
14
     participated in the unlawful conduct alleged which artificially inflated the market price of
15
16   Activision Blizzard securities.
17
           64.     Each of the Individual Defendants, therefore, acted as a controlling person of
18
19   Activision Blizzard. By reason of their senior management positions and/or being

20   directors of Activision Blizzard, each of the Individual Defendants had the power to direct
21
     the actions of, and exercised the same to cause, Activision Blizzard to engage in the
22
23   unlawful acts and conduct complained of herein. Each of the Individual Defendants
24
     exercised control over the general operations of Activision Blizzard and possessed the
25
26   power to control the specific activities which comprise the primary violations about which

27   Plaintiff and the other members of the Class complain.
28
29                                                22
30
31
        Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 23 of 27 Page ID #:23



 1
           65.    By reason of the above conduct, the Individual Defendants are liable pursuant

 2   to Section 20(a) of the Exchange Act for the violations committed by Activision Blizzard.
 3
                                     PRAYER FOR RELIEF
 4
 5         WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 6
           A.     Determining that the instant action may be maintained as a class action under
 7
     Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class
 8
 9   representative;
10
           B.     Requiring Defendants to pay damages sustained by Plaintiff and the Class by
11
12   reason of the acts and transactions alleged herein;
13         C.     Awarding Plaintiff and the other members of the Class prejudgment and post-
14
     judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs;
15
16   and
17
           D.     Awarding such other and further relief as this Court may deem just and
18
19   proper.

20                             DEMAND FOR TRIAL BY JURY
21
           Plaintiff hereby demands a trial by jury.
22
23   Dated: January 18, 2019                       Respectfully submitted,
24                                                 POMERANTZ LLP
25                                                /s/ Jennifer Pafiti
26
                                                  Jennifer Pafiti (SBN 282790)
                                                  1100 Glendon Avenue, 15th Floor
27                                                Los Angeles, CA 90024
                                                  Telephone: (818) 532-6499
28                                                E-mail: jpafiti@pomlaw.com
29                                               23
30
31
     Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 24 of 27 Page ID #:24



 1                                         POMERANTZ, LLP
 2                                         Jeremy A. Lieberman
                                           J. Alexander Hood II
 3                                         Jonathan D. Lindenfeld
                                           600 Third Avenue, 20th Floor
 4                                         New York, New York 10016
 5                                         Telephone: (212) 661-1100
                                           Facsimile:(212) 661-8665
 6                                         E-mail: jalieberman@pomlaw.com
                                           E-mail: ahood@pomlaw.com
 7                                         E-mail: jlindenfeld@pomlaw.com
 8
                                           POMERANTZ LLP
 9                                         Patrick V. Dahlstrom
                                           Ten South La Salle Street, Suite 3505
10                                         Chicago, Illinois 60603
                                           Telephone: (312) 377-1181
11
                                           Facsimile: (312) 377-1184
12                                         E-mail: pdahlstrom@pomlaw.com
13                                         Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                        24
30
31
Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 25 of 27 Page ID #:25
Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 26 of 27 Page ID #:26
  Case 2:19-cv-00423 Document 1 Filed 01/18/19 Page 27 of 27 Page ID #:27



Activision Blizzard, Inc. (ATVI)                                       Labade, Mohamad Al

                                    List of Purchases and Sales

                             Purchase              Number of             Price Per
        Date                  or Sale              Shares/Unit          Share/Unit

          11/28/2018               Purchase                       20             $50.7500
          11/16/2018               Purchase                        5             $51.0000
          12/10/2018               Purchase                        3             $47.2500
